METHOD FOR DISSOLVING LITHIUM COMPOUND, METHOD FOR MANUFACTURING LITHIUM CARBONATE, AND METHOD FOR RECOVERING LITHIUM FROM LITHIUM ION SECONDARY CELL SCRAP
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 10-17 in the reply filed on 7/11/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020, 4/29/2020, 7/31/2020, and 3/4/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 11-12 are objected to because of the following informalities: “A method” should be “The method” as antecedent basis has been established already in claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (J. Hazar. Mat., 194, (2011), 378-384) and further in view of Yamaoka et al. (JP 2012-091999 A).
Regarding claim 10, Sun et al. teach a method for recovering lithium from lithium ion secondary cell scrap (Abstract discloses recovering lithium from spent lithium ion batteries.): the method comprising: a calcination step of calcining the lithium ion secondary cell scrap (Section 2.2 and fig. 1 disclose dismantling spent lithium ion batteries. Section 2.3 and fig. 1 disclose subjecting components of the batteries, (e.g., anode and cathode materials) to vacuum pyrolysis which is conducted at 600 °C which is a calcinating temperature.): and a lithium dissolving step of bringing cell powder obtained after the calcination step into contact with water or an acidic solution (Section 2.3 and fig. 1 teach an acid leaching step.).  However, Sun et al. do not teach wherein after contact with water, the lithium dissolving step includes feeding, separately from the cell powder, a carbonate ion to the water or the acidic solution to dissolve lithium in the cell powder.
Yamaoka et al. teach recovering lithium from a lithium ion battery (Paragraph 0003). Further, the lithium is fed to a carbonate ion to the water or the acidic solution to dissolve lithium in the cell powder (Paragraphs 0018-0022 discloses flowing carbon dioxide gas into the container consisting of a lithium compound to dissolve the lithium carbonate.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sun with Yamaoka in order to purify the lithium carbonate.
Regarding claim 11, the combination of Sun and Yamaoka et al. teach the method for recovering lithium from lithium ion secondary cell scrap according to claim 10. Further, Yamaoka et al. teach wherein in the lithium dissolving step, the carbonate ion is fed so as to maintain a saturated state of carbonic acid in the water or the acidic solution. (Paragraph 0022 discloses Li2CO3 + CO2 + H2O→ 2LiHCO3. Further, paragraph 0013 discloses the amount of carbonic acid gas dissolved in the carbonated water used in the dissolution step is 500 mg / L or more.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sun with Yamaoka in order to purify the lithium carbonate.
Regarding claim 12, the combination of Sun and Yamaoka et al. teach the method for recovering lithium from lithium ion secondary cell scrap according to claim 10. Further, Yamaoka et al. teach wherein the feeding of the carbonate ion in the lithium dissolving step is carried out by blowing a carbon dioxide gas into the water or the acidic solution (Paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sun with Yamaoka in order to purify the lithium carbonate.
Regarding claim 13, the combination of Sun and Yamaoka et al. teach the method for recovering lithium from lithium ion secondary cell scrap according to claim 10. Further, Yamaoka et al. teach further comprising a lithium precipitating step of separating lithium from a lithium dissolved solution obtained in the lithium dissolving step, and precipitating a lithium ion in the lithium dissolved solution as lithium carbonate (Paragraph 0023 discloses the lithium carbonate is dissolved in a filtration step from the lithium carbonate solution as disclosed in paragraph 0023.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sun with Yamaoka in order to purify the lithium carbonate.
Regarding claims 14 and 15, the combination of Sun and Yamaoka et al. teach the method for recovering lithium from lithium ion secondary cell scrap according to claim 10. Further, Yamaoka et al. teach wherein in the lithium precipitating step, the lithium dissolved solution is heated to separate carbonic acid as a carbon dioxide gas from the lithium dissolved solution; wherein in the lithium precipitating step, the lithium dissolved solution is heated at a temperature of from 50 °C to 90 °C. (Paragraph 0024 discloses a recrystallization step wherein the lithium carbonate solution from which the insoluble component has been removed is heated to vaporize the carbon dioxide gas in the solution to crystallize lithium carbonate. The temperature is between 70-100°C.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sun with Yamaoka in order to purify the lithium carbonate.
Regarding claim 16, the combination of Sun and Yamaoka et al. teach the method for recovering lithium from lithium ion secondary cell scrap according to claim 10. Further, while Yamaoka et al. teach in the lithium dissolving step, they do not teach wherein the water or the acidic solution has a temperature of from 5 °C to 25 °C.
MPEP 2144.05 II ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sun with Yamaoka in order to purify the lithium carbonate.
Regarding claim 17, the combination of Sun and Yamaoka et al. teach the method for recovering lithium from lithium ion secondary cell scrap according to claim 10. Further, Yamaoka et al. wherein the cell powder comprises at least one selected from the group consisting of lithium hydroxide, lithium oxide and lithium carbonate (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Sun with Yamaoka in order to purify the lithium carbonate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729